Citation Nr: 1612479	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  04-38 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hepatitis B and hepatitis C.

2.  Entitlement to service connection for bilateral carpal tunnel syndrome (CTS) and bilateral cubital tunnel syndrome.

3.  Entitlement to service connection for bilateral wrist sprains.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from August 1981 to August 2001, with service in Southwest Asia.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In December 2011, the Board remanded the claims for further development, to include for the issuance of a Statement of the Case (SOC) on the issue of entitlement to service connection for positive tine test/tuberculosis (TB).  See Manlincon v. West, 12 Vet. App. 238 (1999).  Following the Board's remand, the Agency of Original Jurisdiction (AOJ) issued a SOC covering this issue.  The Veteran did not apparently file a Substantive Appeal, or its equivalent, and the AOJ has not treated the issue as being on appeal.  The issue is thus not on appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).

In its December 2011 decision, the Board also granted service connection for gout of multiple joints.  The Board also remanded claims for entitlement to service connection for sleep apnea, erectile dysfunction, presbyopia with pinguicula and entitlement to a temporary total disability evaluation based upon individual unemployabiliity (TDIU).  Following the Board's remand, these claims were granted in an October 2015 Rating Decision.  They are not presently on appeal.

The Board also reopened and remanded a claim of entitlement to service connection for disability manifested by multiple joint swelling and arthralgia.  In the October 2015 Rating Decision, the AOJ granted claims for service connection of left elbow strain, left knee patellofemoral syndrome and right knee patellofemoral syndrome.  

Disability manifested by CTS, cubital tunnel syndrome, or any disability of the wrists, including sprains, is contemplated herein.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The record also indicates possible hepatitis C, and this disability is contemplated, as well.  Id.  

The Veteran was afforded a Travel Board hearing in March 2014.  A transcript of the testimony offered at the hearing has been associated with the record.  

The issues of entitlement to service connection for hepatitis B and entitlement to service connection for bilateral CTS are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran incurred bilateral wrist sprains in service.


CONCLUSION OF LAW

The criteria for service connection of bilateral wrist sprains have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the allowance of the claim for service connection of bilateral wrist sprains, considering the favorable outcome detailed below, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A review of the Veteran's service records discloses normal wrists and musculoskeletal system at entrance.  In the 1990s, the Veteran complained of pain in several joints, including the wrists.  Migratory polyarthralgia was assessed in service.  

In March 2015, he was afforded a VA examination.  The examination resulted in an assessment of bilateral wrist sprains.  The examiner concluded that the sprains were at least as likely as not attributable to service, based on the service treatment records relating to complaints of pain, swelling, etc., in the wrists, as well as the assessment of migratory polyarthralgia.

The Veteran entered service with no wrist sprains.  The service records document complaints regarding the wrists.  The March 2015 VA examiner assessed current sprains of the wrists, and attributed them, as likely as not, to service.  Thus, the evidence is at least in equipoise, and entitlement to service connection for bilateral wrist sprain is granted.  Gilbert, supra.  


ORDER

Entitlement to service connection for bilateral wrist sprains, is granted, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

Following the Board's remand, the Veteran was afforded a VA examination to address his claims for service connection for bilateral CTS and hepatitis B in March 2015.  Each examination resulted in negative etiological opinions with respect to service.  

In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the United States Court of Appeals for Veterans Claims (Court) found that once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  In Stefl v. Nicholson, 21 Vet. App. 120 (2007), the Court found that, "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).  Pursuant to 38 C.F.R. § 4.2 (2015), it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.  The VA examinations are insufficient to decide the claims.  

In terms of hepatitis B, the examiner remarked that the medical records did not show a "clear history" of hepatitis B while the Veteran was on active duty.  The examiner outlined the service records, and even noted a history of hepatitis C.  He noted that a September 2007 medical record reflected assessed hepatitis B, but indicated that it was "not clear when the condition started."  The Board notes that the service records disclose an apparent history of a positive test for hepatitis B.  See November 1999 Dental Health Questionnaire.  There are numerous laboratory test results contained within the STRs, and it is unclear from a review of the STRs when the assessment of the positive hepatitis B test was made.  The STRs note a complaint of penile discharge in January 1988, as well as an apparent positive laboratory test for chlamydia in January 1990.  The VA examination notes high risk sexual activity as a risk factor for hepatitis C.  The examination fails to address these salient pieces of evidence, and is thus inadequate.  It must be returned.  38 C.F.R. § 4.2.  

The Veteran was also provided a VA examination in March 2015 to address the etiology of bilateral CTS.  The Veteran was also afforded examinations to address the multiple arthralgia claims.  Notably, the Veteran's wrists were examined, and the examiner related assessment of wrist sprains, and offered a favorable opinion on those disabilities.  However, he offered a negative opinion on the etiology of the CTS, stating that the Veteran's medical records did not show a history of peripheral nerve conditions while on active duty.  This opinion stands in contradiction to the service records that note a history of wrist pain, and arthralgia, and the examiner's assessment of wrist sprain related to the history of wrist symptoms noted in service.  The history certainly suggests that the symptoms of pain in the wrists relates to CTS.  The examiner does not adequately address that history, and the examination report is inadequate.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Return the matter to the examiner that conducted the March 2015 examination addressing hepatitis to obtain an addendum to their opinion.  If unavailable, schedule the Veteran for a new VA examination by an appropriate medical professional for the purpose of ascertaining the current nature and likely etiology of hepatitis B and/or hepatitis C, if diagnosed.  The claims folder and a copy of this Remand should be made available to the examiner.  The examiner must review the record, giving particular attention to the service treatment records, lay assertions, and the pertinent medical evidence.  A notation to the effect that this record review took place shall be included in the report of the examiner.

Based upon a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran incurred hepatitis B and/or hepatitis C as a result of service.

The examiner's attention is directed the service records reflecting a history of hepatitis B and chlamydia, particularly as an indication of a risk factor for hepatitis B or hepatitis C.  All opinions must be accompanied by a complete rationale.  

2.  Return the matter to the examiner that conducted the March 2015 examination addressing carpal tunnel syndrome to obtain an addendum to their opinion.  If unavailable, schedule the Veteran for a new VA examination by an appropriate medical professional for the purpose of ascertaining the current nature and likely etiology of bilateral CTS and/or bilateral cubital tunnel syndrome.  The claims folder and a copy of this Remand should be made available to the examiner.  The examiner must review the record, giving particular attention to the service treatment records, lay assertions, and the pertinent medical evidence.  A notation to the effect that this record review took place shall be included in the report of the examiner.
Based upon a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that bilateral CTS and/or bilateral cubital tunnel syndrome began in service, was caused by service, or is otherwise related to military service.

The examiner's attention is directed the service records reflecting a history of complaints or wrist pain, as well as the opinion relating bilateral wrist sprains to the service complaints relating to arthralgia.  The examiner is asked to reconcile this evidence with any opinion offered.  All opinions must be accompanied by a complete rationale.  

3.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted, the Veteran and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A.C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


